Citation Nr: 0722462	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran had active military service from July 1942 to 
September 1945.  

This matter arises from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that granted service connection 
for bilateral hearing loss.  The veteran withdrew his request 
for a hearing before a Veterans Law Judge in April 2006.  The 
Board granted the veteran's motion for advancement on the 
docket in July 2007.   


FINDING OF FACT

The veteran's service-connected bilateral hearing loss has 
been manifested by level III hearing impairment in right ear 
and level III hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in an April 2003 letter.  This letter 
predated that action on appeal and advised him to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains medical records 
and statements from the veteran in support of his claim.  VA 
examination was performed in October 2003.  

The Board finds that VA has satisfied its duty to notify and 
to assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

In light of the Board's decision to deny an increased rating, 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Bilateral Hearing Loss

In his claim, the veteran asserts that he is entitled to a 
higher initial evaluation for service-connected bilateral 
hearing loss. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  At 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119 (1999).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.  

The RO rated the veteran's service-connected bilateral 
hearing loss under provisions of Diagnostic Code 6100.  In 
evaluating service-connected hearing impairment, disability 
evaluations are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule 
establishes the eleven auditory acuity levels and is 
currently located at 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 
4.85(a) (2006).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2006).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2006).  "Puretone 
threshold average," as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2006).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2006).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2006).  
Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2006).

On the authorized audiological evaluation in October 2003, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
70
85
95
LEFT
45
70
90
95

The average was 71 hertz for the right ear and 76 hertz for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent in both ears.  

Upon review, the above findings show Level III hearing for 
the right ear and Level III hearing for the left ear.  38 
C.F.R. § 4.85 Table VI (2006).  Applying these findings to 
the Table in the Rating Schedule shows that a 0 percent 
disability evaluation is warranted for the veteran's service-
connected bilateral hearing loss.  38 C.F.R. § 4.85 Table VII 
(2006).  

The October 2003 examination did not reveal an exceptional 
pattern of hearing impairment.  An April 2003 audio 
evaluation report noted that the veteran exhibited speech 
recognition ability of 80 percent in the right ear and 60 
percent in the left ear.  However, as noted above, an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a) (2006).  The 
April 2003 audiological evaluation did not include a puretone 
audiometry test.  Therefore, the test results are not 
probative in determining the veteran's hearing loss.  No 
other puretone audiometry test results are noted in the 
record.  As a result, the requirements for a 10 percent 
disability rating have not been satisfied.  38 C.F.R. § 4.85

Extraschedular ratings are available to accord justice, where 
mechanical application of the schedular evaluation is 
inadequate.  38 C.F.R. § 3.321(b)(1); Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  An exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization may provide a basis for an extraschedular 
rating.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  In this case, there is no evidence of 
record indicating that the veteran's bilateral hearing loss 
markedly interferes with employment or results in 
hospitalization, and no evidence of an exceptional or unusual 
disability picture that renders application of the standard 
rating schedule impractical.  See 38 C.F.R. § 4.10 (2006).  
Therefore, an extraschedular evaluation is not warranted in 
this case.


ORDER
	
An increased (compensable) rating for service-connected 
bilateral hearing loss is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


